 


114 HR 1422 IH: Credit Union Residential Loan Parity Act
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1422 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. Royce (for himself and Mr. Huffman) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Federal Credit Union Act to exclude a loan secured by a non-owner occupied 1- to 4-family dwelling from the definition of a member business loan, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Credit Union Residential Loan Parity Act. 2.Treatment of a non-owner occupied 1- to 4-family dwelling (a)Removal from member business loan limitationSection 107A(c)(1)(B)(i) of the Federal Credit Union Act (12 U.S.C. 1757a(c)(1)(B)(i)) is amended by striking that is the primary residence of a member.
(b)Rule of constructionNothing in this Act or the amendment made by this Act shall preclude the National Credit Union Administration from treating an extension of credit that is fully secured by a lien on a 1- to 4-family dwelling that is not the primary residence of a member as a member business loan for purposes other than the member business loan limitation requirements under section 107A of the Federal Credit Union Act (12 U.S.C. 1757a).  